Case 1:20-cv-24924-DLG Document5 Entered on FLSD Docket 12/11/2020 Page 1 of 2

RETURN OF SERVICE

 

 

 

 

State of Florida County of SOUTHERN District Court
Plaintiff:

EMILIO PINERO OJF2020017122

VS.

Defendant:

HURWIT INVESTMENTS LTD.,, ET. AL.,

For:

Lauren Wassenberg

LAUREN WASSENBERG, ESQ.
1825 Nw Corporate Blvd.

Suite 110

Boca Raton, FL 33431

Received by OJF SERVICES, INC. on the 2nd day of December, 2020 at 1:39 pm to be served on SANTILLANA
ENTERPRISES, INC. C/O R/A LAW OFFICE OF MACHADO & HERRAN, P.A., 8500 S.W. 8TH ST., STE. 238,
MIAMI, FL 33144.

|, GREG SCHULTE, do hereby affirm that on the 3rd day of December, 2020 at 12:40 pm, I:

CORPORATE SERVED: by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of
service endorsed thereon by me, to: MAGDA ORS EMPLOYEE OF THE LAW OFFICES OF MACHADO &
HERRAN, P at the address of: 8500 S.W. 8TH ST., STE. 238, MIAMI, FL 33144 as registered agent for
SANTILLANA ENTERPRISES, INC. C/O R/A LAW OFFICE OF MACHADO & HERRAN, P.A., and informed said
person of the contents therein, in compliance with state statutes 48.081.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM
A CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE
FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

 

 

GREG SCHULTE~
CPS #245

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020017122

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1w
L

F SERVICES, INC.

5. F

ry
i {
.

954.929.4215

Case 1:20-cv-24924-DLG Document5 Entered on FLSD Docket 12/11/2020 Page 2 of 2
“Case 1:20-cv-24924-DLG wucument3 Entered on FLSD Docket 12/02/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Florida i,
DATE. __ It3 TIME: - i = af

EMILIO PINERO )

NITIALS: oF 7 7 - ID a why
)
Plaintiff(s) )

Vv. Civil Action No.
HURWIT INVESTMENTS LTD. and ) 20-CV-24924

SANTILLANA ENTERPRISES, INC. d/b/a )
SEDANO'S SUPERMARKET #23 )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION Ih G 4 d f

 

6: (Defendant's name and address) SANTILLANA ENTERPRISES, INC.
Y c/o Registered Agent: Law Office of Machado & Herran, P.A. /
ta 8500 S.W. 8th St., Ste. 238
= Miami, FL 33144
ox
% fr fv Tle
3 | | (l
* A lawsuit has been filed against you.
= Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Glenn R. Goldstein, Esq., (55873) Glenn R. Goldstein & Associates, PLLC
150 SE 2nd Ave, Ste. 805, Miami, FL 33131, 561-573-2106
Lauren N. Wassnberg, Esq. (34083) Lauren N. Wassenberg & Associates, PA
1825 NW Corporate Blvd., Ste. 110, Boca Raton, FL 33431, 561-571-0646
If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
gtr oT,
ating, Oe
uy SUMMONS
Dates Dec 2, 2020 oy, s/ Dimas Rodriguez
Deputy Clerk
seule E. Noble Ue District Courts

Clerk of Court

[VaR
